                                               Case 3:19-cv-01162-JCS Document 1 Filed 03/01/19 Page 1 of 8



                                      1   MOLLIE M. BURKS (SBN: 222112)
                                          SAT SANG S. KHALSA (SBN: 256130)
                                      2   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      3   San Francisco, CA 94111
                                          Telephone: (510) 463-8668
                                      4   Facsimile: (415) 986-8054
                                          mburks@grsm.com
                                      5   skhalsa@grsm.com

                                      6   Attorneys for Defendants
                                          LINN STAR TRANSFER, INC. and
                                      7   KEVIN ABBEY

                                      8
                                                                       UNITED STATES DISTRICT COURT
                                      9
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                     10

                                     11   ARTURO AGUILAR, an individual, on                )   CASE NO.
Gordon Rees Scully Mansukhani, LLP




                                          behalf of himself and other similarly situated   )
   275 Battery Street, Suite 2000




                                     12   and on behalf of the State of California,        )   DEFENDANTS LINN STAR
     San Francisco, CA 94111




                                                                                           )   TRANSFER, INC. AND KEVIN
                                     13                                 Plaintiff,         )   ABBEY’S NOTICE OF REMOVAL
                                                                                           )
                                     14           v.                                           [28 U.S.C. §§ 1331, 1441, 1446]
                                                                                           )
                                     15   LINN STAR TRANSFER, INC., an Iowa                )
                                          Corporation; KEVIN ABBEY, an individual;         )
                                     16   and DOES 1 through 50, inclusive,                )
                                                                                           )
                                     17                                 Defendants.        )
                                                                                           )
                                     18

                                     19           TO THE JUDGES AND CLERKS OF THE FEDERAL DISTRICT COURT FOR
                                     20   THE NORTHERN DISTRICT OF CALIFORNIA, PLEASE TAKE NOTICE that
                                     21   Defendants Linn Star Transfer, Inc. (“Defendant”), contemporaneously with the filing of this
                                     22   Notice of Removal, hereby effects removal of the below referenced action from the Superior
                                     23   Court in the State of California for the County of Alameda to the United States District Court for
                                     24   the Northern District of California, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, based on
                                     25   diversity of citizenship based on diversity of citizenship. In support of this removal, Defendant
                                     26   states as follows:
                                     27   I.      THE REMOVED CASE
                                     28           1.     The removed case is a civil action commenced in the Superior Court of

                                                                                  -1-
                                                                     DEFENDANTS’ NOTICE OF REMOVAL
                                                Case 3:19-cv-01162-JCS Document 1 Filed 03/01/19 Page 2 of 8



                                      1   California, County of Alameda, entitled Arturo Aguilar on behalf of himself and others similarly

                                      2   situated v. Linn Star Transfer, Inc., et al., Case No. RG19004033 (the “State Action”). A true

                                      3   and correct copy of the Summons and Complaint, are attached hereto as Exhibit A pursuant to 28

                                      4   U.S.C. § 1446(a), and are incorporated by reference in this Notice of Removal without

                                      5   necessarily admitting any of them.

                                      6            2.    Plaintiff filed the State Action on January 25, 2019, asserting causes of action for

                                      7   failure to pay minimum wage, overtime, missed meal and rest periods business expenses,

                                      8   accurate wage statements, waiting time penalties, unfair or unlawful business practices, and

                                      9   penalties under the California Labor Code.

                                     10            3.    On February 28, 2019, Defendants filed their Answer, asserting a general denial

                                     11   as well as appropriate affirmative defenses. A true and correct copy of the Answer is attached
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   hereto as Exhibit B.
     San Francisco, CA 94111




                                     13   II.      PROCEDURAL REQUIREMENTS
                                     14            4.    Defendant has thirty (30) days from the date of service or receipt of a copy of the

                                     15   Complaint to remove a case. Id. § 1446(b).

                                     16            5.    Defendant was served with the Complaint in the State Action on January 31,

                                     17   2019. This Notice of Removal is therefore timely filed.

                                     18            6.    Pursuant to 28 U.S.C. § 1446(a), venue is proper in the Northern District of

                                     19   California because this district embraces the place in which the removed action has been

                                     20   pending.

                                     21            7.    Pursuant to 28 U.S.C. § 1446(d), a true and correct copy of this Notice of

                                     22   Removal will be filed with the Superior Court of California, County of Alameda, promptly after

                                     23   filing of same in this Court.

                                     24            8.    Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice of

                                     25   Removal will be given to all adverse parties promptly after the filing of same in this Court.

                                     26            9.    If any question arises as to the propriety of the removal of this action, Defendant

                                     27   requests the opportunity to conduct discovery, brief any disputed issues and to present oral

                                     28   argument in favor of its position that this case is properly removable.

                                                                                   -2-
                                                                      DEFENDANTS’ NOTICE OF REMOVAL
                                             Case 3:19-cv-01162-JCS Document 1 Filed 03/01/19 Page 3 of 8



                                      1          10.     Nothing in this Notice of Removal shall be interpreted as a waiver or

                                      2   relinquishment of Defendant’s right to assert defenses including, without limitation, the defenses

                                      3   of (i) lack of jurisdiction over person, (ii) improper venue and/or forum non conveniens, (iii)

                                      4   insufficiency of process, (iv) insufficiency of service of process, (v) improper joinder of claims

                                      5   and/or parties, (vi) failure to state a claim, (vii) failure to join indispensable party(ies), or (viii)

                                      6   any other procedural or substantive defense available under state or federal law.

                                      7   III.   THE AMOUNT IN CONTROVERSY REQUIREMENT IS MET
                                      8          11.     The amount in controversy in this action exceeds $75,000, exclusive of interest

                                      9   and costs. See id. § 1332.

                                     10          12.     The removing party’s initial burden is to “file a notice of removal that includes ‘a

                                     11   plausible allegation that the amount in controversy exceeds the jurisdictional threshold.’” Ibarra
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   v. Manheim Invs., Inc., 775 F.3d 1193, 1195 (9th Cir. 2015) (quoting Dart Cherokee Basin
     San Francisco, CA 94111




                                     13   Operating Co. v. Owens, 135 S. Ct. 547, 554 (2014)). “By design, § 1446(a) tracks the general

                                     14   pleading requirement stated in Rule 8(a)” which requires only that the grounds for removal be

                                     15   stated in a “short and plain statement.” Dart Cherokee Basin Operating Co. v. Owens, 135 S. Ct.

                                     16   547, 553 (2014).

                                     17          13.     Generally, a federal district court will first “consider whether it is ‘facially

                                     18   apparent’ from the complaint that the jurisdictional amount is in controversy.” Abrego v. Dow

                                     19   Chem. Colo., 443 F.3d 676, 690 (9th Cir. 2006) (internal citation omitted). But a defendant may

                                     20   remove a suit to federal court notwithstanding the failure of the plaintiff to plead the required

                                     21   amount. Absent the facial showing from the complaint, the court may consider facts averred in

                                     22   the removal petition.     Id.   Next, if the defendant’s allegation(s) regarding the amount in

                                     23   controversy is challenged, then “both sides submit proof and the court decides, by a

                                     24   preponderance of the evidence, whether the amount-in-controversy requirement has been

                                     25   satisfied.” Ibarra, 775 F.3d at 1195. At that time, “it may be appropriate to allow discovery

                                     26   relevant to [the] jurisdictional amount prior to remanding.” Abrego, 443 F.3d at 691 (internal

                                     27   citation omitted).

                                     28          14.     Defendant disputes that it is liable for any damages whatsoever to Plaintiff.

                                                                                    -3-
                                                                       DEFENDANTS’ NOTICE OF REMOVAL
                                             Case 3:19-cv-01162-JCS Document 1 Filed 03/01/19 Page 4 of 8



                                      1   Nevertheless, Defendant can demonstrate that the amount in controversy exceeds $75,000 under

                                      2   the “preponderance of the evidence” standard. See Guglielmino v. McKee Foods Corp., 506

                                      3   F.3d 696, 699 (9th Cir. 2007). The standard requires only that the removing party present

                                      4   evidence that “it is more likely than not” that the amount in controversy is satisfied. Id.

                                      5           15.    In the case at bar, the Plaintiffs seek both monetary and injunctive relief. This is a

                                      6   putative wage and hour class action case arising under the California Labor Code.             Plaintiff

                                      7   alleges that he is entitled to relief for unpaid wages, as well as business expenses and civil

                                      8   penalties, including attorney’s fees. (Complaint p. 24, 25, ¶¶ 1 – 6, 8.)

                                      9           16.    The amount in controversy calculation includes reasonable estimates of attorney’s

                                     10   fees.   Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1011 (N.D. Cal. 2002);

                                     11   Guglielmino v. McKee Foods Corp., 506 F.3d 696, 700 (9th Cir. 2007); Galt G/S v. JSS
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   Scandinavia, 142 F.3d 1150, 1156 (9th Cir. 1998).
     San Francisco, CA 94111




                                     13           17.    The California Labor Code, including several of the claims at issue here, unpaid

                                     14   wages, unpaid overtime, business expenses, and civil penalties provide for a the recovery of

                                     15   attorney’s fees, which regularly exceed $100,000. (Declaration of Mollie M. Burks, ¶¶ 4, 5, filed

                                     16   concurrently herewith).

                                     17           18.    If Plaintiff were to prevail on his claims, even in an individual capacity, they

                                     18   could be awarded damages as well as statutory attorney’s fees. As such, it is more likely than

                                     19   not that the amount in controversy exceeds $75,000. (Burks Decl., ¶¶ 4, 5.)

                                     20           19.    Thus, the total amount in controversy therefore exceeds $75,000.00. The amount

                                     21   in controversy is satisfied. (Burks Decl., ¶¶ 4-5.)

                                     22   IV.     DIVERSITY OF CITIZENSHIP EXISTS
                                     23           20.    Plaintiffs is, and was at the time of filing of the Complaint, both a citizen and

                                     24   resident of California. (Complaint ¶ 7.)

                                     25           21.    Defendant Linn Star Transit, Inc., is, and was at the time Plaintiff commenced this

                                     26   action, a corporation organized under the laws of Iowa. with its principal place of business is in

                                     27   Cedar Rapid, Iowa. (Complaint ¶ 8; Burks Decl., ¶ 6.) Thus, Defendant Linn Star Transit, Inc.,

                                     28   was, and still is, a citizen of the States of Iowa. See 28 U.S.C. § 1332(c)(1) (“[A] corporation

                                                                                   -4-
                                                                      DEFENDANTS’ NOTICE OF REMOVAL
                                             Case 3:19-cv-01162-JCS Document 1 Filed 03/01/19 Page 5 of 8



                                      1   shall he deemed to be a citizen of any State by which it has been incorporated and of the State

                                      2   where it has its principal place of business....”).

                                      3           22.     Although defendant Kevin Abbey is a non-diverse defendant, his citizenship is

                                      4   inconsequential under the doctrine of fraudulent joinder because there is no possibility the

                                      5   plaintiff can establish liability against this individual, who was an employee of Linn Star Transit,

                                      6   Inc., at all times relevant to the Complaint. Removal of a civil action alleging claims against a

                                      7   non-diverse defendant is proper when plaintiff has no basis for suing that defendant. (Morris v.

                                      8   Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001).) A non-diverse defendant is

                                      9   fraudulently joined if under settled state law, plaintiff has failed to demonstrate a claim for relief

                                     10   against that defendant. Id.; McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987).

                                     11           23.     An evaluation of whether a defendant was fraudulently joined requires an analysis
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   of the legal theory being asserted against the non-diverse defendant.            (Davis v. Prentiss
     San Francisco, CA 94111




                                     13   Properties Limited, Inc., 66 F.Supp.2d 112 (C.D.Cal. 1999).) Fraudulent joinder may be shown

                                     14   by proving there is no possibility the plaintiff has a right to relief against the non-diverse

                                     15   defendant in state court. (Kruso v. Int’l Tel. & Tel. Corp., 872 F.2d 1416 (9th Cir. 1989).)

                                     16           24.     In determining whether a defendant’s joinder is “fraudulent,” courts consider the

                                     17   allegations of the complaint and facts presented by defendant in its notice of removal. (Ritchey

                                     18   v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998).) The district court may also consider

                                     19   affidavits or other evidence on the issue of whether a particular defendant’s joinder is fraudulent.

                                     20   (W. Am. Corp. v. Vaughan-Bassett Furniture Co., 765 F.2d 932, 936 n.6 (9th Cir. 1985).)

                                     21           25.     Here, the only cause of action alleged against defendant Kevin Abbey arises

                                     22   under Plaintiff’s Ninth Cause of Action for Civil Penalties pursuant to California’s Private

                                     23   Attorney General Act (“PAGA”) pursuant to California Labor Code sections 2698 et seq.

                                     24   (Complaint ¶¶ 104, 105.) As a matter of law, Plaintiff’s claim for civil penalties as to Kevin

                                     25   Abbey fails, as Plaintiff’s claim is conditionally plead, and for the failure to exhaust required

                                     26   administrative pre-requisites.

                                     27           26.     Plaintiff alleges that on or about January 10, 2019, through counsel, he gave

                                     28   notice of the intent to file a PAGA claim by way of a correspondence to Defendants, including

                                                                                   -5-
                                                                      DEFENDANTS’ NOTICE OF REMOVAL
                                                Case 3:19-cv-01162-JCS Document 1 Filed 03/01/19 Page 6 of 8



                                      1   Mr. Abbey, as well as by submitting Notice to the California Labor and Workforce Development

                                      2   Agency (“LWDA”). (Complaint ¶¶ 106, 107.)

                                      3            27.   Notably, the Complaint discloses that “if” the LWDA declines to investigate,”

                                      4   then “Plaintiff will prosecute this PAGA cause of action … .” (Complaint ¶ 108.) As such, the

                                      5   Ninth Cause of Action remains speculative, insofar as it is conditionally plead.

                                      6            28.   The explanation for this artful pleading is the 60-day waiting period afforded to

                                      7   the LWDA to investigate a PAGA Notice renders Plaintiff’s Ninth Cause of Action void and null

                                      8   until the waiting period has passed. (Cal. Lab. Code § 2699.3(a)(2)(A) (Deering).

                                      9            29.   Thus, the soonest Plaintiff could perfect a claim under PAGA as to Defendant

                                     10   Kevin Abbey would be March 11, 2019.

                                     11            30.   Because, as matter of law, defendant Romero cannot be held personally liable for
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12   the alleged actions, she has been fraudulently joined in this action.
     San Francisco, CA 94111




                                     13            31.   The Complaint names as Defendants “Does 1 through 50.” Defendant Linn Star

                                     14   Transfer, Inc., is informed and believes, and on that basis alleges, that none of the fictitiously

                                     15   named Defendants have been served with a copy of the Complaint. Thus, these fictionally

                                     16   named Defendants are not parties to this action. Additionally, for purposes of removal, “the

                                     17   citizenship of defendants sued under fictitious names shall be disregarded.” 28 U.S.C. § 1441(a).

                                     18   V.       CONCLUSION
                                     19            32.   Consequently, the State Action may be removed to this Court by Defendant Linn

                                     20   Star Transfer, Inc., in accordance with the provisions of 28 U.S.C. § 1441 because: (i) this action

                                     21   is a civil action pending within the jurisdiction of the United States District Court for the

                                     22   Northern District of California, (ii) the action is between citizens of different states, and (iii) the

                                     23   amount in controversy exceeds $75,000.00, exclusive of interest and costs.

                                     24            33.   Contemporaneously with the filing of this Notice of Removal in the United States

                                     25   District Court for the Northern District of California, and pursuant to 28 U.S.C. § 1446(d),

                                     26   written notice of such filing will be given by the undersigned to Plaintiff’s counsel of record,

                                     27   ///

                                     28   ///

                                                                                   -6-
                                                                      DEFENDANTS’ NOTICE OF REMOVAL
                                             Case 3:19-cv-01162-JCS Document 1 Filed 03/01/19 Page 7 of 8



                                      1   John P. Boggs, Roman Zhuk, Fine, Boggs & Perkins LLP, and a copy of the Notice of Removal

                                      2   will be filed with the Clerk of the Court for the Superior Court of the County of Alameda,

                                      3   California.

                                      4
                                          Dated: March 1, 2019                          GORDON REES SCULLY
                                      5                                                 MANSUKHANI, LLP
                                      6

                                      7                                                      By:   /s/ Mollie M. Burks
                                                                                                   Mollie M. Burks
                                      8                                                            Sat Sang S. Khalsa
                                                                                                   Attorneys for Defendants
                                      9                                                            LINN STAR TRANSFER, INC.
                                                                                                   AND KEVIN ABBEY
                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                     13

                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                               -7-
                                                                  DEFENDANTS’ NOTICE OF REMOVAL
                                              Case 3:19-cv-01162-JCS Document 1 Filed 03/01/19 Page 8 of 8



                                        1                            CERTIFICATE OF SERVICE
                                                             ARTURO AGUILAR V. LINN STAR TRANSFER, INC., ET AL.
                                        2            UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
                                        3
                                                   I am a resident of the State of California, over the age of eighteen years, and not a
                                        4   party to the within action. My business address is: Gordon & Rees Scully Mansukhani,
                                            1111 Broadway, Suite 1700, Oakland, CA 94607. On the date set forth below, I served
                                        5   the within documents:
                                        6          On March 1, 2019, I served the within document(s):
                                        7   1) CIVIL COVER SHEET
                                        8   2) DEFENDANTS LINN STAR TRANSFER, INC. AND KEVIN ABBEY’S
                                        9      NOTICE OF REMOVAL;

                                       10   3) DECLARATION OF MOLLIE M. BURKS IN SUPPORT OF LINN STAR
                                               TRANSFER, INC.’s NOTICE OF REMOVAL OF ACTION PURSUANT TO 28
                                       11      U.S.C. § § 1332, 1441, 1446
  Gordon Rees Scully Mansukhani, LLP




                                             by electronically serving the document(s) described above via United States
     275 Battery Street, Suite 2000




                                       12
                                             District Court Electronic Case Filing website (CM/ECF notification system) on
       San Francisco, CA 94111




                                               the recipients designated on the electronic service list that is located on the
                                       13    Pacer website.
                                       14    By U.S. Mail: By placing the document(s) listed above in a sealed envelope
                                               with postage thereon fully prepaid, in United States mail in the State of
                                       15      California at Oakland, addressed as set forth below.
                                       16       Attorneys for Plaintiff:

                                       17          John P. Boggs
                                                   Roman Zhuk
                                       18          Fine, Boggs & Perkins LLP
                                                   80 Stone Pine Road, Suite 210
                                       19          Half Moon Bay, CA 94019
                                                   Telephone: 650-712-8908
                                       20          Facsimile: 650-712-1712
                                                   rzhuk@employerlawyers.com
                                       21

                                       22          I am readily familiar with the firm’s practice of collection and processing
                                            correspondence for mailing. Under that practice it would be deposited with the U.S.
                                       23   Postal Service on that same day with postage thereon fully prepaid in the ordinary course
                                            of business. I am aware that on motion of the party served, service is presumed invalid if
                                       24   postal cancellation date or postage meter date is more than one day after the date of
                                            deposit for mailing in affidavit.
                                       25          I declare under penalty of perjury under the laws of the State of California the
                                       26   above is true and correct. Executed on March 1, 2019, at Oakland, California.

                                       27

                                       28                                                            ______________
1175784/43618355v.1                                                                                  Eileen Spiers

                                                                                  -8-
                                                                     DEFENDANTS’ NOTICE OF REMOVAL
